Citation Nr: 1226968	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include asbestosis and chronic obstructive pulmonary disorder (COPD), claimed as secondary to environmental exposures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1954 to December 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Montgomery, Alabama has since maintained jurisdiction over the claim.  

The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in June 2010.  This transcript has been associated with the file.

This case was previously brought before the Board in July 2010 and July 2011 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that he suffers from a lung disorder as a result of his experiences in-service as a welder.  The Board observes the Veteran's MOS was that of a supply and parts clerk.  However, he testified at his June 2010 Board hearing that he worked primarily as a welder in-service.  An August 1955 service treatment record also noted the Veteran was being treated for an injury which occurred while he was welding.  An April 2012 response from the National Personnel Records Center (NPRC) indicated that the Veteran's personnel file was burned at their facility in 1973.  As the Veteran's personnel file is unavailable, based on the Veteran's testimony and the August 1955 service treatment record, the Board will concede that the Veteran worked as a welder in-service.

The Veteran was afforded a VA examination in August 2010.  The examiner opined that it was less likely than not that the Veteran's current lung disability, or emphysema, was related to incidents of his military service, to include asbestos exposure, a chest cold, and mild smoke poisoning.  She did not offer a rationale for this opinion.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In this case, the August 2010 VA examination is not adequate.  The examiner did not provide a rationale for her findings and did not determine the effect of the Veteran's work as a welder in-service on his current lung disorder.  See also July 2012 Post Remand Brief.  As such, the Board finds that a new opinion should be obtained to determine the nature and etiology of the Veteran's lung disorders.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.	Send the claims file to a VA examiner, other than the August 2010 examiner, to determine the nature and etiology of any claimed lung disorder.  The entire claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner must also indicate that the medical treatises submitted by the Veteran's representative in July 2012 were reviewed.  After reviewing the record, the examiner should provide the following opinions:

      a)  What lung disorders the Veteran is currently suffering from, to include asbestosis, and
      
      b)  Whether it is at least as likely as not that any current lung disorder is etiologically related to a disease or injury during service, including, but not limited to, asbestos exposure and environmental exposures while working as a welder.

The examiner should note that the Board has conceded that the Veteran worked as a welder in-service.  The examiner should also note that the Veteran worked for at least 26 years post-service as a welder.  See July 1981 VA examination report.  The Veteran also previously smoked, but quit in 1975.  See August 2010 VA examination report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why the requested opinion could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



